STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                 NO.    2021   KW   1322

VERSUS


ANDRE      THOMAS                                                    JANUARY       21,       2022




In   Re:        Andre        Thomas,      applying      for   supervisory          writs,      19th
                 Judicial       District     Court,     Parish      of    East    Baton      Rouge,
                No.       04- 18- 0599.




BEFORE:         GUIDRY,       HOLDRIDGE,     AND   CHUTZ,     JJ.


        WRIT     DENIED.        The    records     of   the   East       Baton    Rouge      Parish

Clerk of Court' s Office reflect that a motion hearing is set                                   for
February 9,         2022.


                                                 JMG
                                                 GH


        Chutz,      J.,     dissents.




COURT      OF APPEAL,        FIRST    CIRCUIT




        I EPU   Y   CLERK OF      COURT
                FOR   THE     COURT